                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division



  Pamela S. Edukonis.


                                Plaintiff,

                          -V-
                                                            Civil Action No. l:18-cv-807
                                                            Hon. Liam O'Grady
  Nancy a.Berryhill, Commissioner of
                                                            Hon. Ivan D. Davis
  Social Security,

                                Defendant.


                                             ORDER


       This matter comes before the Court upon tiie Report and Recommendation("R&R")

issued by Magistrate Judge Ivan D. Davis on February 14,2020. Dki. 16. Pursuant to Fed, R.

Civ. p. 72(b), the deadline for submitting any objections to the R&R was February 28. 2020. No

objections were filed.

       Having reviewed the record and R&R,the Court hereby APPROVES and ADOPTS the

Recommendation set forth therein. Accordingly, Plaintiffs Motion for Summar>'Judgment.

Dkt. 11, is DENIED,and Defendant's Motion for Summary Judgment. Dkt. 13. is GRANTED.

       It is SO ORDERED.



                                                                  Vm
March3_,2020                                                Liam O'GraC^
Alexandria, Virginia                                        United States District Judge
